Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 27, 2007                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
  132329(92)                                                                                            Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices

  CITY OF DETROIT,
       Plaintiff/Counter-Defendant/Appellee,
                                                                   SC: 132329
  v                                                                COA: 257415
                                                                   Wayne CC: 01-106546-CZ
  AMBASSADOR BRIDGE COMPANY
  a/k/a DETROIT INTERNATIONAL BRIDGE
  COMPANY,
         Defendant/Counter-Plaintiff/Appellant.
  ______________________________________

                On order of the Chief Justice, the motion by defendant-appellant for
  extension to June 22, 2007 of the time for filing their brief and appendix is considered
  and it is GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 27, 2007                       _________________________________________
                                                                              Clerk